Citation Nr: 0004159	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  99-12 475	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence sufficient to warrant 
reopening of the veteran's claim for entitlement to service 
connection for residuals of a cerebral vascular accident has 
been submitted.

2.  Entitlement to service connection for Parkinson's 
Disease.

3.  Whether new and material evidence sufficient to warrant 
reopening of the veteran's claim for entitlement to service 
connection for cardiovascular disease, to include 
hypertension, has been submitted.

4.  Whether new and material evidence sufficient to warrant 
reopening of the veteran's claim for entitlement to service 
connection for a nervous condition has been submitted.

5.  Entitlement to service connection for osteoarthritis of 
the knee.


6.  Entitlement to an increased rating for service-connected 
status post fracture and dislocation of the right shoulder, 
with ankylosis of the shoulder joint and advanced 
degenerative joint disease, currently evaluated as 50 percent 
disabling.

7.  Entitlement to service connection for a left shoulder 
disability, secondary to service-connected disability of the 
right shoulder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1951 to October 1953.

2.  On January 4, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, San 
Juan, Puerto Rico, that the veteran died on 
December [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.



		
      M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 


